DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Species C in the reply filed on 05/02/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claim 6, 11-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.
Claim 6
L1-3 recites “wherein each of the electric motors is configured to be energetically fed via the distribution device from at least one further power-storage system which is assigned to one of the electric motors.” which is directed towards Species B of Fig3, as disclosed in Para63-64.
Claim 11
L10-11 recites “the distribution device is connected to each power-storage system and configured to supply the inverters with electrical energy from the respective connected power-storage system in the case of a power failure.” which is directed towards Species B of Fig3. 
Species B
The distribution device 210 is connected to the power storage systems 701/702/703 via lines 34/36/38 in Fig3 and as discussed in Para57/65. Para65 explicitly indicates that for Species B / Fig3 that, the power distribution during an emergency/power failure does not travel via lines 35/37/39 but rather occurs from the power storage systems 701/702/703 via lines 34/36/38 to the distribution device 210 and then to the inverters 401/402/403 via lines 31/32/33. 
Species C
Further, Para70 indicates that for Species C / Fig4, that the power distribution during an emergency/power failure occurs from the power storage systems 701/702/703 via lines 35/37/39 to the inverters 401/402/403 independently and electrically isolated from each other. The distribution device is not disclosed as having any role in supplying the inverters with electrical energy from the respective connected power-storage system in the event of a power failure / emergency.


Claim Status
Claims 1-17 are pending
Claims 6, 11-17 are withdrawn
Claims 1-5, 7-10 are examined on the merits


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/12/2020, 09/07/2021 is/are being considered by the examiner.


Specification
The abstract of the disclosure is objected to because
Less than 50 words
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Para62
First sentence has a clear typo of structure ordering in the context of Fig1/3 and the specification discussion above Para62.
Appropriate correction is required.


Drawings
The drawings are objected to because
Inverted commas, prime markings, are improper per MPEP 1.84(p)(1) and result in insufficient reproduction characteristics due to lack of line durability and weight to permit adequate reproduction, see MPEP 1.84(l)
Fig2,3,4,5
Reference characters missing in specification
300’
Reference characters missing in drawings
Fig2, reference character 300’’ per Para52
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 5 “at least one such power-storage system is assigned to each of the plurality of electric motors” as the drawings and the specification fail to show/disclose more than one power-storage system per electric motor.
Claim 10 “wherein the at least one inverter comprises at least one of a current controller, a speed controller and a position controller.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
While lacking an explicit definition, the specification overwhelmingly and consistently applies the term(s) “connect(s)” as describing a direct wire/line between two components. The claim language will be read in light of how the terms “connect(s)” has been disclosed and applied in the specification.
“address(ed)” will be read as connected electrically and/or via data transfer.
“locally separated” will be read under BRI (broadest reasonable interpretation) as separated by arranged in the same general region
To use Claim 1 L4-5, in view of the specification, as an example: a rectifier and an inverter that are separated but where the inverter is located outside of the wind turbine would not read on the instant language, but where the rectifier and inverter are both located within the same region, aka somewhere in a given wind turbine, would read upon the instant language.
“the inverter is arranged in the electric motor” one of ordinary skill in the art, in light of the specification, would read the instant language as requiring the inverter and the electric motor to be close to each other in electric diagrams, since an electric motor and an inverter perform separate tasks and as such are symbolically shown in separate boxes. 
In particular, applicant’s drawings disclose, per Para41, that the inverter 41 and electric motor 51 “form a physical unit and are arranged in close proximity to each other”. If the instant claim language actually required that the inverter be arranged physically within the electric motor itself, then such an interpretation would invoke a drawing objection for not shown claimed subject matter, as applicant’s drawings do not disclose such an interpretation


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The office is explicitly noting that the term “distribution device”, first recited in claim 3, is not being interpreted under 35 USC 112f as the term is merely applicant’s reference to the known in the art “power distribution unit (PDU)”, as applicant’s “distribution device” performs the same functions as a PDU. The office further notes that the instant specification is in English, while the earliest priority document was written in German in application DE 10 2018 115 587.5, and that one of ordinary skill in the art would understand that the semantic difference between “power distribution unit (PDU)” and “distribution device” would be a by-product of a translation process.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 2
L2 reword “arranged in” to more clearly correspond to the subject matter disclosed in drawings in order to improve clarity
Please see claim interpretation section above.
L2 amend “the at least one electric motor” to improve clarity by providing full formal antecedent basis
Claim 3
L2 amend “said at least one [[or more]] electric motor[[s]]” to improve clarity by providing full formal antecedent basis
L3 reword “arranged in” to more clearly correspond to the subject matter disclosed in drawings in order to improve clarity 
Please see claim interpretation section above.
Claim 4
L1-2 amend “the at least one electric motor[[s]] is [[are]]” to improve clarity by providing full formal antecedent basis
Claim 5
L2 amend “at least one of the at least one [[such]] power-storage system” to improve clarity by providing full formal antecedent basis
L2-3 amend “the plurality of the at least one electric motor[[s]]” to improve clarity by providing full formal antecedent basis
L3-4 amend “the at least one power-storage system” to improve clarity by providing full formal antecedent basis
Claim 6
L1-2 amend “the at least one electric motor” to improve clarity by providing full formal antecedent basis
Claim 10
L2 add oxford comma between “controller and”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7
L1-2 “the distribution device” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
The office explicitly notes that claim 7 does not depend upon claim 3.
Claim 8
L1-2 “the at least one inverter” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
The office notes that amendment to “each inverter” would appear to overcome the instant rejection.
Claim 9
L2 “the wind turbine” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 10
L1-2 “the at least one inverter” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
The office notes that amendment to “each inverter” would appear to overcome the instant rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7
L1-2 recites “wherein the distribution device is arranged internally or externally of the rectifier.” which places the claim in improper dependent form for failing to further limit the subject matter of the claim upon which it depends, as 
Claim 1 already requires that each of the distribution device and the rectifier to be “arranged” by virtue of being physical components that are required to exist in order to comprise the “wind-turbine-blade-pitch”, and
The recitation of “internally or externally” encompasses the full possible range of the already required “arranged”, and therefore cannot be interpreted as providing a further limit to the subject matter of claim 1, upon which claim 7 directly depends.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, as best understood in light of the interpretations, objections, and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertolotti (US 9,297,360).
Claim 1
Bertolotti discloses:
“A wind-turbine-blade-pitch system (best seen Fig1/3/5/6), comprising:
at least one electric motor (electric motor 27,28,29) which is configured to be addressed by an inverter (best seen Fig4, inverter 70 is a component of switching devices 30), 
wherein the inverter is configured to be addressed by a rectifier (best seen Fig3/5/6, inverters 70 are addressed by rectifier 38, which is within control unit 23), and
wherein the rectifier and the inverter are arranged locally separated from each other in the wind-turbine-blade-pitch system (best seen Fig3/5/6, both rectifier 38 and inverters 70 are separated but still located within the blade angle control device 24 within the wind turbine 1).”
Claim 2
Bertolotti discloses: “The wind-turbine-blade-pitch system according to claim 1, wherein the inverter is arranged in the electric motor (best seen Fig3/4/6, inverter 70 and electric motor 27 arranged together as a unit).”
Claim 3
Bertolotti discloses: “The wind-turbine-blade-pitch system according to claim 1, comprising a plurality of said one or more electric motors each having an instance of said inverter associated with the respective electric motor and arranged in the respective electric motor (best seen Fig3/4/6, inverter 70 and electric motor 27 arranged together as a unit), wherein the inverters are configured to be addressed by the rectifier via a distribution device (best seen Fig3/6, inverters 70 are addressed by rectifier 38 via control unit 22).”
Claim 4
Bertolotti discloses: “The wind-turbine-blade-pitch system according to claim 3, wherein the electric motors are configured to be energetically fed from at least one power-storage system (C10L56-61, C9L60-C10L8; best seen Fig6, accumulators 37 power the electric motors 27,28,29 during a power interruption).”
Claim 5
Bertolotti discloses: “The wind turbine blade adjustment system according to claim 4, wherein at least one such power-storage system is assigned to each of the plurality of electric motors (best seen Fig6) wherein each electric motor is configured to be energetically fed from the power-storage system assigned to the respective electric motor (C10L56-61, C9L60-C10L8; best seen Fig6, accumulators 37 power the electric motors 27,28,29 during a power interruption).”
Claim 7
Bertolotti discloses: “The wind-turbine-blade-pitch system according to claim 1, wherein the distribution device is arranged internally or externally of the rectifier (best seen Fig6).”
Claim 8
Bertolotti discloses: “The wind-turbine-blade-pitch system according to claim 1, wherein the at least one inverter is connected to the rectifier via a line assigned to the at least one inverter, via which electrical power and data are transmittable (best seen Fig3/6, inverter 70 and rectifier 38 are connected via lines 31 containing electric power 32, control 33, and communication 34 ).”
Claim 9
Bertolotti discloses: “The wind-turbine-blade-pitch system according to claim 1, wherein a slip ring is arranged in a hub or in a pod of the wind turbine (C9L20-22; best seen Fig1/3/6, slip ring 35 is mounted on rotor shaft 14 and power supply lines 32 and control lines 33 are lead over slip rings 35), wherein electrical power and/or data for the wind-turbine-blade-pitch system are transmittable by the slip ring (C9L20-22; best seen Fig1/3/6, slip ring 35 is mounted on rotor shaft 14 and power supply lines 32 and control lines 33 are lead over slip rings 35).”
Claim 10
Bertolotti discloses: “The wind-turbine-blade-pitch system according to claim 1, wherein the at least one inverter comprises at least one of a current controller, a speed controller and a position controller (best seen Fig4/5, switching device 30 controls brake 47 due to sensed position/velocity of motor shaft 46).”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,086,048 to Roesmann: Fig1
DE 10 2014 114 787 to Bunte: similar to applicant, best seen Fig3/5
US 11,002,248 to Hammerum: Fig6, similar to applicant
DE 103 35 575 from Heinz: Fig1-2, similar to applicant

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745